Citation Nr: 1313518	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  08-24 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for shingles.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active service from January 1982 to April 1986. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision that denied service connection for shingles by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The issue on appeal along with claims of entitlement to service connection for glaucoma, hypertension and for recurrent urinary tract infections with residuals of squamous metaplasia of the bladder were previously before the Board in March 2011 when all the claims were denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In an August 2011 memorandum decision, the Court remanded the Veteran's claim of entitlement to service connection for shingles back to the Board for further action consistent with the memorandum decision.  The Court also affirmed the Board's denials of service connection for glaucoma, hypertension and for recurrent urinary tract infections with residuals of squamous metaplasia of the bladder.  These issues are no longer on appeal.   

The issues of entitlement to service connection for posttraumatic stress disorder and for chronic urinary tract infection have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.



REMAND

In the August 2011 memorandum decision, the Court directed that the Veteran be scheduled for a VA examination for compensation and pension purposes to determine whether the Veteran's claimed shingles were etiologically linked to her active duty service.  In order to comply with the Court's order, this claim must be remanded back to the RO.

While this matter is on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO should consider the claim in light of all pertinent evidence added to the claims file since the RO's last adjudication of the claim.

Accordingly, the case is REMANDED for the following action:


1.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  The RO should assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the actions set out above have been completed to the extent possible, schedule the Veteran for an examination by an appropriately qualified VA health care professional.  The examiner must review the entire claims folder, to include the service treatment records, all relevant records in the Veteran's Virtual VA e-folder, and any records obtained in conjunction with this remand; such a review must be noted in the examination report.  The examiner must then provide an opinion as to whether it is at least as likely as not (at least a 50-50 probability) that the Veteran had or has shingles which is etiologically related to the Veteran's period of service, to include the noted treatment for dry, scaly skin diagnosed as ichthyosis.  A complete rationale for the opinion proffered must be provided; if an opinion cannot be made without resort to speculation, a sufficient rationale and supporting explanation needs to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See Jones v. Shinseki, 23 Vet. App. 382   (2010) (The Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)

5. The Veteran is to be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012). 

6.  Following the completion of the above-requested development, readjudicate the Veteran's claim of entitlement to service connection for shingles.  If the claim remains denied, she and her representative must be provided a supplemental statement of the case and an opportunity to respond.  Thereafter, the case should be returned to the Board, if otherwise in order.


The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



